DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a blended water treatment substance…the blended water treatment substance comprising at least one geopolymer and at least one cationic biopolymer”.  In light of Applicants’ specification, this term is indefinite (see paragraph [0024]).  It is unclear if the “at least one geopolymer” and the “at least one cationic biopolymer” are blended into a single composition that is added to the body of water or if the “at least one geopolymer” and the “at least one cationic biopolymer” are added separately to the body of water, which would then be deemed contrary to “a…substance”.  
Claims 2-20 are also rejected by virtue of its dependency. 
Claim 2 recites “a plurality of geopolymers and the plurality of geopolymers in the blended water treatment substance comprises: Aragonite in an amount up to 30%; Bentonite in an amount up to 30%; Zeolite in an amount up to 90%; and at least one other additive in an amount 0-20%.”  It is unclear what term of measurement the “%” is in relation to.  That is, it is unclear if the “%” is a weight percentage or another term of measurement, such as volume. 
Claim 3 is also rejected for the same reasons. 
Claim 5 recites the limitation " the at least one other additive".  There is insufficient antecedent basis for this limitation in the claim.  For the sake of compact prosecution, claim 5 is being examined as if dependent upon claim 2, which recites an “at least one other additive” limitation.  
Claim 7 recites “anerobic bacteria”.  It is unclear if “anerobic bacteria” is a term in the art or if there is a typographical error and if so, whether the term should be “anaerobic bacteria”  or “aerobic bacteria”.  See Applicants’ specification, paragraph [0049] (“Beneficial microbes, including but not limited to, aerobic and anaerobic bacteria….”)  In light of this rejection, the scope of the claim cannot be determined and the merits of the claim cannot be examined. 
Claim 7 recites “decomposing the algae with the anerobic bacteria after precipitating the coagulated at least one geopolymer, at least one biopolymer, and at least one contaminant.”  This step of the method is deemed unclear.  The additive limitation is a component of the blended water treatment substance, as recited in claim 2.  It is unclear how the addition of the “microbes comprising anerobic bacteria” is unable to decompose the algae until after the precipitating step of the method.  
Claim 9 recites the limitation "the plurality of geopolymers".  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 18 and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US PAT 5,543,056 (hereinafter US 056).
Regarding claims 1, 18 and 19, US 056 discloses a method of treating water by adding a primary coagulant, such as chitosan, and coagulant aid, such as bentonite, to water containing a contaminant, such as algae that then forms a mixture, wherein “the primary coagulant added in an amount effective to form a floc in the drinking water” and “the step of separating comprises separating suspended matter from drinking water by a method selected from the group consisting of gravity settling, filtration and flotation” (see US 056 col 2, lines 14-25; see also abstract and; col 3, lines 16-27; col 4, lines 44-47; col 5, 15-30; col 5, line 61 – col 6, line 21; & col 6, line 49-65), which is deemed a method of in-situ treatment of a body of water comprising at least one contaminant, adding a blended water treatment substance to the body of water in-situ, the blended water treatment substance comprising at least one geopolymer and at least one cationic biopolymer; adsorbing the at least one contaminant from the contaminated water onto the geopolymer; coagulating the at least one geopolymer upon which the at least one contaminant is adsorbed with the at least one cationic biopolymer; and precipitating the coagulated at least one geopolymer, at least one biopolymer, and at least one contaminant to settle within the water body, as recited in claim 1, and which is the biopolymer is chitosan, as recited in claim 19.
Claim(s) 1 and 19 is/are are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US PUB 2004/0026657 A1 (hereinafter US 657).
Regarding claims 1 and 19, US 657 discloses a method of purifying contaminated water by contacting a composition comprising a primary coagulant, a coagulant aid, such as chitosan, which “aids the overall aggregation and flocculation process”, a bridging flocculant, a water insoluble silicate, such as bentonite and/or zeolite, which “acts as a seed particle onto which water-insoluble impurities can aggregate to form floes”, a microbiocidal disinfectant, a third polymeric material, such as cellulose, and an alkali agent, such as calcium carbonate, calcium oxide or a combination thereof, to the contaminated water to obtain a partially purified water comprising solid matter by coagulation and flocculation, and then removing at least some of the solid material by either filtration, decanting, sedimentation, flotation or a combination thereof, to obtain the purified water (see US 657 paragraphs [0011]-[0016], [0029], [0034], [0050]-[0060], [0069]-[0072], [0081], [0085], [0101], [0107], [0128]-[0129], [0131], [0133]-[0143], [0146], [0149]-[0151], [0155], [0156], & [0158]), which is deemed method of in-situ treatment of a body of water comprising at least one contaminant, the method comprising: adding a blended water treatment substance to the body of water in-situ, the blended water treatment substance comprising at least one geopolymer and at least one cationic biopolymer; adsorbing the at least one contaminant from the contaminated water onto the geopolymer; coagulating the at least one geopolymer upon which the at least one contaminant is adsorbed with the at least one cationic biopolymer; and precipitating the coagulated at least one geopolymer, at least one biopolymer, and at least one contaminant to settle within the water body, as recited in claim 1, and which is deemed the biopolymer is chitosan, as recited in claim 19. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5,8-11, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PUB 2004/0026657 A1 (hereinafter US 657) in view of US PUB 2020/0231483 (hereinafter US 483).  
Regarding claims 2 and 3, US 657 discloses the invention as discussed above in claim 1. Further, US 657 discloses a plurality of geopolymers present in the composition to be placed in contacted with the contaminated water.  US 657 discloses that the bridging flocculant could be bentonite and/or zeolite, wherein the composition comprises 1-35% clay, such as bentonite, and 1-25% of an aluminosilicate, which is a zeolite (see US 657 paragraphs [0131]-[0136]).  US 657 discloses that the composition may contain an alkali agent, such as calcium carbonate, wherein the composition comprises 1-50% of the alkali agent (see US 657 paragraphs [0141]-[046]).  US 657 also discloses a third polymeric material, such as cellulose, that may act as a seed particle to enhance floc formation (see US 657 paragraph [0138]) and discloses calcium oxide as an optional additional alkali agent.  
US 657 does not explicitly disclose aragonite. 
US 483 discloses a method of treating contaminated water by adding a filter media, comprising at least two of aragonite, bentonite, and zeolite, to said water, adding a cationic biopolymer to the mixture of water and filter media, and then separating the water from the at least one filter media (see US 483 paragraphs [0006]-[0012], [0016]-[0027] and figure 1).  US 483 discloses one embodiment of the filter media comprises “one part aragonite, two parts bentonite, and one part zeolite” to treat algae laden water (see US 483 paragraph [0040]).
US 483 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. water treatment.
US 483 discloses aragonite, which is known in the art as a form of calcium carbonate, can be used for the treatment of water. US 657 does not explicitly disclose any forms of the calcium carbonate feature to be used in the water treatment method, composition and/or system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use aragonite, as disclosed in US 483, as the calcium carbonate in the composition of US 657 and reasonably expect the resulting composition to work as US 657 intended.  US 483 establishes that aragonite is known to be used in a water treatment composition and one of ordinary skill in the art would have been motivated to select a form of calcium carbonate that is known to work in water treatment compositions.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
Modified US 657 does not explicitly disclose a composition comprising a plurality of geopolymers comprising aragonite in an amount up to 30%; bentonite in an amount up to 30%; zeolite in an amount up to 90%; and at least one other additive in an amount 0-20%, as recited in claim 2, and the aragonite is between 20-30%, the bentonite is between 20-30%, and the zeolite is between 20-60%, as recited in claim 3.  
While modified US 657 does not explicitly disclose a single embodiment of a plurality of geopolymers in the amounts, as recited in claims 2 and 3, modified US 657 nonetheless does teach of all these geopolymers and their corresponding percentage amounts within the disclosure as being compatible aspects of a single invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of modified US 657 in order to achieve the plurality of geopolymers, as recited in claims 2 and 3 and reasonably expect the resulting device to filter water as intended by modified US 657.  
Additionally, the at least one other additive in an amount 0-20% is merely an optional feature.  Nevertheless, modified US 657 discloses cellulose and/or calcium oxide that can be in the amounts of 0-20%.  
Regarding claim 4, modified US 657 discloses the invention as discussed above in claim 1. Further, modified US 657 discloses that the composition can be in a granular or powdered form (see US 657 paragraph [0028], [0148], & [0151]).  
Modified US 657 disclose the plurality of geopolymers of the blended water treatment substance comprises having diameters between 0.062mm - 4.0mm and comprises between particles having diameters between 0.001mm - 0.0625mm (see rejection of claim 2; see also US 483 discloses that “[D]epending on the influent water quality, a specific blend of natural media (made to address/reduce specific contaminants and levels) is introduced/injected into the influent line or vessel in which contaminated water is passing or filling. The filter media may be micronized or otherwise in the form of a fine powder. In an exemplary embodiment, the filter media average particle size is less than 1 mm, while in other embodiments the filter media average particle size is less than 100 μm, and in still further embodiments the filter media average particle size is less than 1 μm. In embodiments, the filter media is a geopolymer. In exemplary embodiments, particular filter media may be preferentially suited for removal of some contaminants rather than others. In one embodiment, carbon powder, activated alumina, redox alloys may be used to remove VOC's, pharmaceuticals, pesticides, heavy metals, etc. In another exemplary embodiment aragonite, pyrrhotite, and/or zeolite may be used to remove phosphates and nitrates” (see US 483 paragraph [0031]).).
Modified US 657 does not explicitly disclose the plurality of geopolymers of the blended water treatment substance comprises between 10%- 40% particles having diameters between 0.062mm - 4.0mm and comprises between 60% -90% particles having diameters between 0.001mm - 0.0625mm.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the particle sizes of the composition of modified US 657 and reasonably expect the resulting apparatus to work as modified US 657 intended.  One of ordinary skill in the art would be capable of forming particle sizes of various sizes.  One of ordinary skill in the art would determine the appropriate amount of particle diameter size percentage based upon the various factors, as disclosed in US 483 (“Depending on the influent water quality, a specific blend of natural media (made to address/reduce specific contaminants and levels) is introduced/injected into the influent line or vessel in which contaminated water is passing or filling.” See US 483 paragraph [0031]).  
Modified US 657 discloses “the filter media average particle size is less than 1 mm”, which would encompass 10%- 40% particles having diameters between 0.062mm – 1.0 mm (but not up to 4.0mm), and “the filter media average particle size is less than 1 μm”, which would encompass “60% -90% particles having diameters between 0.001mm - 0.0625mm.”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the powdered composition of modified US 657 having particles sizes that are both larger, i.e. less than 1 mm, and smaller, i.e. less than 1 μm, because the different sizes would achieve different functionality.  That is, the larger particle sizes would have more adsorption area and the smaller particle can interact in smaller pore sizes.  Further, forming the powdered composition of modified US 657 having particles sizes that are both larger, i.e. less than 1 mm, and smaller, i.e. less than 1 μm, will allow for a greater range of contaminants to be adsorbed by the powdered composition because each range of particle sizes, i.e. larger and smaller particles, will interact differently with different contaminants. 
Additionally, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the particle size diameter and percentage range of the particle size diameter in modified US 657.  It has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Therefore, it would have been obvious to one of ordinary skill in the art to optimize the powdered composition of modified US 657 and, in the course of routine experimentation, arrive at the plurality of geopolymers of the blended water treatment substance comprises between 10%- 40% particles having diameters between 0.062mm - 4.0mm and comprises between 60% -90% particles having diameters between 0.001mm - 0.0625mm.
Claims 9-11 are rendered prima facie obvious for at least the same reasons herein presented.  
Regarding claim 5, it is noted that claim 5 is deemed indefinite (as discussed above in 112b section) since there is insufficient antecedent basis for the limitation “at least one other additive” in the claim.  For the sake of compact prosecution, claim 5 is understood as being dependent upon claim 2.  modified US 657 discloses the invention as discussed above in claim 2. Further, modified US 657 discloses at least one other additive is cellulose or calcium oxide (see rejection of claim 1). 
Regarding claim 8, modified US 657 discloses the invention as discussed above in claim 1. Further, modified US 657 discloses the at least one other additive comprises calcium oxide (see rejection of claim 1) and the method further comprises: raising the pH of the body of water by adding the blended water treatment substance to the water (The addition of an alkaline, such as calcium oxide, would necessarily raise the pH of water to be treated.  “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103.”  See MPEP 2112).  
Regarding claim 17, modified US 657 discloses the invention as discussed above in claim 1. Further, modified US 657 discloses forming a sediment layer at the bottom of the body of water (see rejection of claim 1) from the precipitated blended water treatment substance and the at least one contaminant from the contaminated water adsorbed onto the geopolymer of the blended water treatment substance (see rejection of claim 1.  Further, modified US 657 discloses the same process and components as recited in the claim and as disclosed in the specification, and therefore, modified US 657 inherently discloses “forming a sediment layer at the bottom of the body of water from the precipitated blended water treatment substance and the at least one contaminant from the contaminated water adsorbed onto the geopolymer of the blended water treatment substance.”  “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103.”  See MPEP 2112.   The components and process of the combined prior art appears to be substantially identical to the claimed method and thus, inherently would possess the claimed feature – unless this property arises from a feature(s) not yet claimed or there may be a question that arises about enablement.).
Regarding claim 18, modified US 657 discloses the invention as discussed above in claim 1. Further, modified US 657 discloses the at least one contaminant comprises algae (see US 483 paragraph [0041], treatment of algae laden water.  One of ordinary skill in the art would use the process of modified US 657 for the treatment of the algae laden water, as disclosed in modified US 657, and reasonably expect the resulting process to work as modified US 657 intended).
Regarding claim 20, modified US 657 discloses the invention as discussed above in claim 1. Further, modified US 657 discloses adding the blended water treatment substance to the water (see rejection of claim 1) comprises: first adding the at least one geopolymer to the water comprising at least one contaminant; and then adding the at least one cationic biopolymer to the water comprising at least one contaminant (See US 483 abstract, figure 1, step 106 – add filter media/geopolymer, step 108 mix filter media and influent water/contaminated water and then step 110 – add biopolymer and paragraphs [0006]-[0010], [0027], [0032]-[0034]).  
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified US 657 in view of US PUB 2014/0124454 A1 (hereinafter US 454).
Regarding claim 6, modified US 657 discloses the invention as discussed above in claim 5. Further, modified US 657 does not explicitly disclose “the at least one other additive comprises citric acid and the method further comprises: lowering the pH of the body of water by adding the blended water treatment substance to the water”. 
US 454 discloses a water treatment composition comprising a phosphate removing substance and a polymer flocculant, which may include, zero valent iron, chitosan acetate, chitosan lactate, chitosan adipate, chitosan glutamate, chitosan succinate, chitosan malate, chitosan citrate, chitosan fumarate, chitosan hydrochloride, methylcellulose, hydroxypropyl cellulose, sodium carboxymethylcellulose, hydroxy methylcellulose, hydroxypropyl methylcellulose, hydroxyethyl cellulose, xanthan, alginates, pectins, algicide, bentonite clay (see US 454 abstract, paragraphs [0003]-[0029], [0058]-[0061], and [0182] –[0184]), being formed in a sealed pouch  (see US 454 abstract, paragraphs [0003]-[0029] and figures 1 and 9B).  US 454 discloses citric acid as a metal chelating or metal sequestering agent (see US 454 paragraph [0091], [0095] and [0096]).  The addition of an acid to water 
US 454 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. water treatment. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include citric acid, a known metal chelating or metal sequestering agent, as disclosed in US 454, in the composition of modified US 657 because the citric acid would enhance decontamination of a metal contaminant in the water to be treated.  Additionally, the addition of an acid, such as citric acid, would necessarily lower the pH of water to be treated.  “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103.”  See MPEP 2112.  
Claim(s) 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified US 657 in view of US PUB 2021/0222388 A1 (hereinafter US 388).
Regarding claim 12, modified US 657 discloses the invention as discussed above in claim 1. Further, modified US 657 does not explicitly disclose forming a structure permeable to water; filling the structure with the blended water treatment substance; and placing the filled structure in a waterway of the body of water; wherein water enters the structure, and a portion of the blended water treatment substance exits the structure into the body of water. 
US 388 discloses an “environmental control device may comprise a mesh container having at least one interior and one exterior surface, wherein the interior of the mesh container comprises a filler material. The mesh container comprises a plurality of yarns interlaced together, which includes viscose fibers. The mesh container also has openings of an approximate predetermined size” (see US 388 paragraph [0007]; see also abstract and paragraphs [0008-[0020]).  US 388 discloses filling the interior of the mesh container with a biodegradable filler (see US 388 paragraphs [0028], [0038], [0040], [0053], [0055] and figure 1).  The environmental control device and system is “used for any member of the group consisting of erosion control, sediment control, perimeter control, sediment trap, sediment barrier, slope interruption, check dam, inlet protection, runoff diversion, concrete washout, biofiltration, bioswale, passive filtration, stormwater filtration, wastewater filtration, riser pipe filtration, stormwater pretreatment, wastewater pretreatment, bank stabilization, channel restoration, stream restoration, riparian restoration, wetland restoration, living shoreline restoration, oyster bag restoration, and combinations thereof (see US 388 paragraph [0019]; see also paragraphs [0002], [0003], [0006], [0018], [0024], [0026], [0042], [0045], [0047], [0049], [0051]-[0053]).  
US 388 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. water treatment and/or remediation.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention use the environmental control device of US 388 as a device for remediation of a body of water with the composition of modified US 657 as the filler of said device because the device of US 388 provides a manner for “device for controlling erosion and runoff” (see US 388 paragraph [0006]).  Further, the mesh of the device of US 388 provides a manner for exposing the composition of modified US 657 to the contaminated water to be treated.  
Thus, modified US 657 in view of US 388 discloses forming a structure permeable to water (see US 388 environmental control device); filling the structure with the blended water treatment substance (see US 388 figure 1; see US 657 composition, see also rejection of claim 1); and placing the filled structure in a waterway of the body of water (see US 388 paragraphs [0002], [0003], [0006], [0018], [0019], [0024], [0026], [0042], [0045], [0047], [0049], [0051]-[0053]); wherein water enters the structure (see US 388 paragraphs [0014], [0042], [0046], [0049]), and a portion of the blended water treatment substance exits the structure into the body of water (US 388 discloses that the “mesh container also has openings of an approximate predetermined size” (see paragraph [0015]).  One of ordinary skill in the art would modify the openings of the mesh container of the environmental control device of US 388 to achieve the desired purpose of water remediation.  Further, modified US 657 in view of US 388 discloses the same structure, the same blended water treatment substance, the same placement of said filled structure as recited in the claims and as disclosed in the specification, and therefore, modified US 657 in view of US 388 inherently discloses “a portion of the blended water treatment substance exits the structure into the body of water.”  “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103.”  See MPEP 2112.   The components and process of the combined prior art appears to be substantially identical to the claimed method and thus, inherently would possess the claimed feature – unless this property arises from a feature(s) not yet claimed or there may be a question that arises about enablement.). 
Regarding claim 13, modified US 657 in view of US 388 discloses the invention as discussed above in claim 12. Further, modified US 657 in view of US 388 discloses the structure comprises geotextile (see rejection of claim 12). 
Regarding claim 14, modified US 657 in view of US 388 discloses the invention as discussed above in claim 12. Further, modified US 657 in view of US 388 discloses placing the filled structure in a waterway of the body of water comprises positioning the structure filled with the blended water treatment substance along a shore of the body of water, wherein the structure further slows runoff from entering the body of water (see rejection of claim 12).
Regarding claim 15, modified US 657 in view of US 388 discloses the invention as discussed above in claim 12. Further, modified US 657 in view of US 388 discloses placing the filled structure in a waterway of the body of water comprises positioning the structure filled with the blended water treatment substance floating in the body of water (see rejection of claim 12).
Regarding claim 16, modified US 657 in view of US 388 discloses the invention as discussed above in claim 15. Further, modified US 657 in view of US 388 discloses the structure is a floating boom (see rejection of claim 12.  See US 388 paragraphs [0019] and [0045].  A floating boom is understood to be a structure that forms a barrier to intercept something in water, such as debris, aquatic plants and algae, trash, and/or marine life.  The environmental control device of modified US 657 in view of US 388 would necessarily form a barrier). 
Modified US 657 in view of US 388 discloses constraining a floating contaminant on the surface of the body of water and exposing the floating contaminant to the portion of the blended water treatment substance that exits the structure (see rejection of claim 12; see also US 388 paragraphs [0019], [0024], [0029], [0045], [0047], & [0049]; US 388 discloses “devices , systems , and methods used for … removing or inhibiting the spread of pollutants, remediating environmental damage, … and/or restoring waterways and/or other riparian areas.” see US 388 paragraph [0024]).
In the alternative, if modified US 657 in view of US 388 does not explicitly disclose a “constraining a floating contaminant on the surface of the body of water; and exposing the floating contaminant to the portion of the blended water treatment substance that exits the structure.”, then this feature is nonetheless rendered obvious by the combined prior art.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the environmental control device comprising the composition of modified US 657 in view of US 388 to constrain a floating contaminant by forming the device in a manner to cause containment of the contaminant.  This would assist to enabling exposure of the composition filled within the device to the contaminant present in the water to be treated.  
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified US 657 in view of US PUB 2009/0227003 A1 (hereinafter US 003). 
Regarding claim 7, modified US 657 discloses the invention as discussed above in claim 5.  Further, modified US 657 in view of US 483 discloses the at least one contaminant is algae (see rejection of claim 18).  
Modified US 657 in view of US 483 does not explicitly disclose the at least one other additive comprises microbes comprising anerobic bacteria and the method comprises: decomposing the algae with the anerobic bacteria after precipitating the coagulated at least one geopolymer, at least one biopolymer, and at least one contaminant.
US 003 discloses methods and systems for treating biomass wastes, wherein biomass is treated to remove debris, transferred to microbial digester units, such as anaerobic and aerobic digesters, and the resultant solids and liquids are provided to an algae production unit” (see US 003 abstract; see also paragraphs [0010]-[0016]). In US 003, water is treated, cleaned, separated from algae and other solids and may then by used for other purposes.  (see US 003 abstract and paragraphs [0010]-[0016]).  US 003 uses both aerobic and anaerobic bacteria to treat water contaminated with algae (see US 003 abstract and paragraphs [0010]-[0014], [0019], [0020], [0024]-[0026], [0031]-[0040], [0042], & [0052]).
US 003 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. remediation of waste materials and fluids, including waste water treatment. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate anaerobic microorganisms, aerobic microorganisms or both, as disclosed in US 003, into the composition and process of modified US 657 in order to decompose an algae contaminant in water to be treated.  
Modified US 657 in view of US 003 discloses the same process and components as recited in the claim and as disclosed in the specification, and therefore, modified US 657 in view of US 003 inherently discloses “decomposing the algae with the anerobic bacteria after precipitating the coagulated at least one geopolymer, at least one biopolymer, and at least one contaminant.”  “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103.”  See MPEP 2112.   The components and process of the combined prior art appears to be substantially identical to the claimed method and thus, inherently would possess the claimed feature – unless this property arises from a feature(s) not yet claimed or there may be a question that arises about enablement.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                                                                                                                                                                        

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773